United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0695
Issued: August 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 6, 2017 appellant filed a timely appeal from a January 19, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of his left lower extremity for which he previously received a schedule award.
FACTUAL HISTORY
On December 17, 2015 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 15, 2015 he sustained a left knee injury when he
was turning around and his foot did not pivot, causing something to pop in his knee. He first
received medical care and stopped work on December 16, 2015 for which he received wage-loss
1

5 U.S.C. § 8101 et seq.

compensation. Appellant sought treatment with Dr. John K. Konkel, a Board-certified
orthopedic surgeon.
In a January 12, 2016 diagnostic report, Dr. Bradley Ferguson, a Board-certified
radiologist, reported that a magnetic resonance imaging (MRI) scan of the left knee revealed
medial meniscus tear, moderate-to-high-grade chondromalacia in the medial compartment, mild
chondral heterogeneity in the lateral tibial plateau, mild grade 2 chondromalacia in the medial
trochlea, and focal edema in the distal lateral prefemoral fat pad.
By decision dated January 28, 2016, OWCP accepted the claim for left knee tear of
medial meniscus.
On February 2, 2016 appellant underwent a left knee arthroscopy with arthroscopic
medial meniscectomy performed by Dr. Konkel. The surgery was approved by OWCP.
In a March 25, 2016 work status note, Dr. Konkel released appellant to work with no
restrictions on March 10, 2016. He diagnosed left acute medial meniscal tear.
On April 7, 2016 appellant filed a claim for a schedule award (Form CA-7).
By letter dated May 10, 2016, OWCP requested Dr. Konkel submit a report addressing
appellant’s work-related conditions, the date of maximum medical improvement (MMI),
objective findings, subjective complaints, and an impairment rating rendered according to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009).2
In a May 18, 2016 medical report, Dr. Konkel reported that a January 12, 2016 MRI scan
of appellant’s left knee had revealed a torn medial meniscus. He reiterated that on February 2,
2016 appellant had undergone arthroscopy of his left knee with partial meniscectomy.
Dr. Konkel reported that the arthroscopy revealed a torn medial meniscus, degenerative changes,
and chondromalacia. Utilizing page 525 of the sixth edition of the A.M.A., Guides, he
determined that appellant had five percent permanent impairment of the left lower extremity for
a meniscal tear. Dr. Konkel reported that this impairment rating was based on appellant’s
meniscectomy, meniscal injury, and residual chondromalacia.
OWCP routed Dr. Konkel’s report, a statement of accepted facts, and the case file to
Dr. Jovito Estaris, Board-certified in occupational medicine serving as an OWCP district medical
adviser (DMA), for review and a determination on whether appellant sustained permanent partial
impairment of the left lower extremity and date of MMI.
In a December 16, 2016 report, Dr. Estaris reported that appellant’s record was reviewed
for the purpose of determining permanent impairment of the left lower extremity due to a left
knee tear of medial meniscus. He noted that on February 2, 2016 appellant had undergone a left
knee arthroscopy and partial medial meniscectomy. Dr. Estaris reported the date of MMI as
May 18, 2016, the date of Dr. Konkel’s impairment rating.

2

A.M.A., Guides (6th ed. 2009).

2

According to Table 16-3 (Knee Regional Grid) on page 509, Dr. Estaris identified
meniscal injury as the diagnosis-based impairment (DBI), class 1 with a default value of two
percent for partial medial meniscectomy. He noted that there was no available data to perform
grading for functional history or physical examination. Dr. Estaris further reported that clinical
studies could not be used in the adjustment as the MRI scan showed a medial meniscus tear and
was used in classifying the DBI. As there were no adjustments, he determined that appellant
remained in class 1, grade C for two percent permanent impairment of the left lower extremity.
Dr. Estaris noted that Dr. Konkel failed to provide detailed calculations to compare the
differences in the ratings. He speculated that Dr. Konkel added three percent impairment for
chondromalacia of the joint, yet noted that this was not acceptable in accordance with the
A.M.A., Guides. Dr. Estaris further reported that Dr. Konkel’s impairment rating was deficient
with no accompanying history or physical examination at the time of the impairment rating. He
noted that Dr. Konkel referenced page 525 of the A.M.A., Guides yet this only provided an
example of a meniscus tear and how it was rated.
By decision dated January 19, 2017, OWCP granted two percent permanent impairment
of the left lower extremity. It found that the weight of the medical evidence rested with
Dr. Estaris serving as OWCP’s DMA. The date of MMI was noted as May 18, 2016. The award
covered a period of 5.76 weeks from May 18 to June 27, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses. For decisions issued after May 1, 2009, the
sixth edition will be applied.4
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health. For
lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition be Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on
Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).5
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
5

Supra note 2 at 493-531.

6

Id. at 521.

3

Evaluators are directed to provide reasons for their impairment rating choices, including choices
of diagnoses from regional grids and calculations of modifier scores.7
ANALYSIS
OWCP accepted appellant’s claim for left knee tear of medial meniscus. It approved
surgery for a left knee arthroscopy and partial medial meniscectomy, which he underwent on
February 2, 2016. The issue is whether appellant has more than two percent permanent
impairment of the left lower extremity, for which he previously received a schedule award.
The Board finds that appellant has not established more than two percent permanent
impairment of the left lower extremity.
In his May 18, 2016 report, appellant’s treating physician, Dr. Konkel, reported that
appellant sustained five percent permanent impairment of the left lower extremity due to his
meniscectomy, meniscal injury, and residual chondromalacia. His report did not provide
functional history or physical examination findings, nor did he identify any grade modifiers to
explain how he reached his calculation. It is well established that a physician’s opinion should
include a description of impairment, range of motion of affected members, any atrophy or
deformity, decreases in strength or disturbance of sensation in sufficient detail so as those
reviewing the file would be able to clearly visualize the impairment with all its limitations.8
Thus, Dr. Konkel’s report is of limited probative value and insufficient to determine the extent of
permanent impairment.9
In a report dated December 16, 2016, Dr. Estaris, serving as OWCP’s DMA, reviewed
Dr. Konkel’s report and determined that appellant had two percent permanent impairment of the
left lower extremity. According to Table 16-3 (Knee Regional Grid), he identified meniscal
injury, class 1 with a default value of two percent for partial medial meniscectomy.10
Dr. Estaris noted that there was no adjustment in the impairment rating because there was
no available data to perform grading for functional history or physical examination, and clinical
studies did not apply as the MRI scan was used to identify the class. He deferred to a default
impairment rating for a meniscal injury by failing to assign grade modifiers for functional
history, physical examination, and clinical studies. Dr. Estaris explained that the impairment had
not been properly described by appellant’s physician.
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and

7

R.V., Docket No. 10-1827 (issued April 1, 2011).

8

See Peter C. Belkind, 56 ECAB 580 (2005).

9

T.E., Docket No. 11-1805 (issued August 2, 2012).

10

Supra note 2 at 509.

4

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.11
Dr. Estaris properly explained how he calculated appellant’s permanent impairment,
given the limited data available. He considered all the reported findings, as well as appellant’s
partial medial meniscectomy, and gave a sufficient and supportive explanation for his
determination that appellant had two percent permanent impairment of the left lower extremity.
The weight of the medical opinion evidence on this matter rests with Dr. Estaris, OWCP’s
medical adviser.12
Appellant may request a schedule award or increased schedule award at any time based
on evidence of new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish more than two percent permanent
impairment of his left lower extremity for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
11

See supra note 4 at Chapter 2.808.6(f) (March 2017).

12

L.J., Docket No. 17-0754 (issued June 21, 2017).

5

